Citation Nr: 0908874	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma (RO).  In that decision the RO denied 
entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim was denied on the basis that the 
Department of Defense (DOD) data records shows that the 
appellant has not completed inactive duty training (IADT) and 
was still coded as a high school senior.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress. This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.

Chapter 1606 assists eligible persons to further their 
education after high school.  It provides educational 
assistance for people enrolled in approved programs of 
education or training.  It is the first such program that 
does not require service in the active Armed Forces in order 
to qualify.  See 38 C.F.R. §§ 21.7520, 21.7540 (2008).  A 
reservist may use a maximum of 36 months of entitlement under 
Chapter 1606. 38 C.F.R. § 21.7570 (2008).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  A 
reservist initially becomes eligible when he enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period. A reservist's period of 
eligibility expires effective the earlier of the following 
two dates:

(1) the last day of the 10-year period beginning on the 
date the reservist becomes eligible for educational 
assistance; or

(2) the date of separation from the Selected Reserve. 38 
C.F.R. § 21.7550(a).

The appellant has submitted evidence showing that he 
completed high school in May 2006.  He also submitted a 
certificate claiming to reflect completion of IADT.

The RO informed the appellant that he needed to contact his 
State GI Bill Manager to resolve his coding status.  It does 
not appear that this action has been undertaken.  

The Board finds that the appellant should be encouraged to 
have his coding reviewed by his State GI Bill Manager.  
Furthermore, the RO/AMC should contact DOD regarding the 
appellant's coding status and determine if the appellant is 
now eligible for Chapter 1606 educational assistance.

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant to have his 
coding (status of whether he has 
completed high school) reviewed by his 
State GI Bill Manager.  

2.  The RO/AMC should contact DOD 
regarding the appellant's coding status 
and determine if the appellant is now 
eligible for Chapter 1606 educational 
assistance. 

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

